Opinion issued March 31, 2015




                                  In The

                           Court of Appeals
                                 For The

                       First District of Texas
                        ————————————
                           NO. 01-14-00262-CV
                        ———————————
                  GUAMNETTA M. BRIGGS, Appellant
                                    V.
  BANK OF AMERICA, N.A. AND FEDERAL NATIONAL MORTGAGE
                  ASSOCIATION, Appellees



                 On Appeal from the 131st District Court
                         Bexar County, Texas
                  Trial Court Case No. 2010-CI-13120


                       MEMORANDUM OPINION

     Appellant, Guamnetta M. Briggs, filed a notice of appeal from the trial

court’s interlocutory order granting the motion to strike Briggs’ summary
judgment evidence filed by appellees, Bank of America, N.A. and Federal National

Mortgage Association. 1

      Texas appellate courts only have jurisdiction to review final judgments, and

interlocutory orders are appealable only if specified by statute. See Bison Bldg.

Materials, Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); Stary v. DeBord,

967 S.W.2d 352, 352–53 (Tex. 1998). Here, the trial court’s order granting the

appellees’ motion to strike is not final, as the record reflects that all claims,

including the appellees’ motion for summary judgment, remain pending. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001). And no statute

allows for an interlocutory appeal in this case. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014 (Vernon 2015); Stary, 967 S.W.2d at 352–53.

      On January 8, 2015, we notified the parties that we may dismiss the appeal

for want of jurisdiction unless the appellant filed a response demonstrating that this

Court has jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a), 43.2(f). No

response was filed.

      Accordingly, we dismiss the appeal for want of jurisdiction. See id. We

further grant the appellees’ motion to expedite the issuance of the mandate and




1
      The Texas Supreme Court transferred this appeal from the Fourth Court of
      Appeals to this Court pursuant to its docket equalization powers. See TEX. GOV’T
      CODE ANN. § 73.001 (Vernon 2013).

                                          2
direct the Clerk of this Court to issue the mandate immediately. See TEX. R. APP.

P. 18.1(c). We dismiss all remaining pending motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.




                                        3